— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), *404rendered May 16, 1985, convicting him of manslaughter in the first degree under indictment No. 7052/82, and a judgment of the same court (Coffinas, J.), rendered July 12, 1985, convicting him of robbery in the first degree under indictment No. 5729/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the records and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
In a supplemental pro se brief relating to the judgment of conviction under indictment No. 7052/82, the defendant seeks review of the denial of that branch of his omnibus motion which was to suppress inculpatory statements he made to law enforcement officials. However, he knowingly and voluntarily waived his right to seek review of the order which determined that branch of his pretrial motion as a condition of his plea agreement and it is therefore unreviewable (see, People v Williams, 36 NY2d 829). The other issues raised by the defendant have no merit. Mangano, J. P., Brown, Kooper and Sullivan, JJ., concur.